McAdam, J.
Upon an attachment issued against the defendant herein, the sheriff has attempted to attach a debt owing from a third person to a firm of which the defendant is a member. The firm ask to have the attachment upon the debt released ; upon the ground that debts owing to a firm cannot be attached in an individual action against one of their members. This question is the one to be decided.
That tangible partnership property may be levied upon under an attachment against one partner is settled (Smith v. Orser, 42 N. Y. 132), although only the interest of the defendant can be sold (Abels v. Westervelt, 24 How. Pr. 284); but this right does not extend to intangible partnership equities, like debts due for. the reasons stated in Barry v. Fisher (8 Abb. N. S. 369; S. C., 39 How. Pr. 521). This is the rule laid down in Drake on Attachments (3 ed. §§ 567, 570), which seems amply sustained by authority. The *225motion to declare the service of the attachment inoperative will therefore be granted (see also 12 Wend. 131; 1 Abb. N. S. 304 ; 2 Johns. 280).